Citation Nr: 0408469	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Regional Office and Insurance Center (RO&IC) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
December 1975.  

The present matters arise before the Board of Veterans' 
Appeals (Board) on appeal of a June 2002 rating decision.  
The veteran filed a notice of disagreement (NOD) in August 
2002, and the RO issued a statement of the case (SOC) in 
April 2003.  The veteran also filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
April 2003.  

In November 2003, the veteran testified during a 
videoconference hearing held before the undersigned Veterans 
Law Judge; the transcript of that hearing is of record.  

For reasons expressed below, the Board has recharacterized 
the issue on appeal as encompassing the two issues on the 
title page.  The Board's decision on the issue of service 
connection for PTSD is set forth below.  The issue of service 
connection for psychiatric disability other than PTSD is 
addressed in the remand following the decision; that matter 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.  

2.  The veteran did not engage in combat with the enemy, and 
has not asserted a combat-related stressor.

3.  The record does not include evidence substantially 
corroborating the veteran's claimed in-service stressor.   


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 51093A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.  

Through a February 2001 notice letter, as well as an April 
2003 SOC, the RO notified the veteran of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
the claim.  The veteran also testified on his own behalf in 
November 2003, during which he was informed of the evidence 
needed to substantiate his claim, i.e., verification of his 
claimed in-service stressor (a jeep accident).  The Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the RO's February 2001 notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the February 
2001 notice letter, the RO notified the veteran that VA was 
required to make reasonable efforts to help the veteran 
obtain records relevant to his claim, and to notify the 
veteran when VA was unsuccessful in obtaining records.  
Additionally, the notice letter indicated that the evidence 
needed to substantiate the veteran's claim was to include VA 
examination reports, private treatment records, and 
information verifying the veteran's claimed in-service 
stressor.  Furthermore, the letter noted the evidence the RO 
had obtained, and the evidence it was attempting to obtain.  
It also requested that the veteran provide information, and, 
if necessary, authorization, to enable the RO to attempt to 
obtain any outstanding medical evidence pertinent to the 
claim on appeal.  

The RO's notice letter did not specifically request the 
veteran provide evidence in his possession that pertained to 
his claim.  As noted above, the veteran's claim turns on 
verification of his claimed in-service stressor.  In a June 
1999 PTSD stressor letter, as well as a VA Form 119 (Point of 
Contact), the veteran was requested by the RO to provide 
information, albeit evidence in his possession, that would 
assist the RO in verifying his claimed in-service stressor.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided before the rating 
action on appeal, but more than two years after the veteran 
filed his claim in December 1998.  However, the Board finds 
that any lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the veteran.  Significantly, 
there is no indication whatsoever there is any outstanding 
relevant evidence that the RO has not already obtained, or 
that any additional action is needed to comply with the duty 
to assist the veteran.  In this respect, VA has conducted 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim, to include 
requesting that the veteran provide a comprehensive stressor 
statement, and submitting any information provided by the 
veteran to the appropriate federal facility for verification 
of the claimed incident.  The RO has also requested medical 
records from the treatment providers identified by the 
veteran and obtained his service personnel records.  

In April 2003, the veteran indicated that he was being 
treated for his psychiatric disorder at the Philadelphia VA 
Medical Center (VAMC).  While records associated with recent 
treatment at that facility have not been obtained for the 
period after August 2002, as explained below, the claim for 
service connection for PTSD decided herein does not turn on a 
diagnosis of PTSD, but on verification of the veteran's 
claimed stressor.  As current medical evidence cannot 
establish the occurrence of a claimed in-service stressor 
(see, e.g., Moreau v. Brown, 9 Vet. App. 389 (1996)), 
obtaining outstanding treatment records prior to rendering a 
decision on the current claim is not necessary.  

With respect to confirming the veteran's stressor, the U.S. 
Armed Services Center for the Research of Unit Records 
(USASCRUR), has attempted to confirm the veteran's claimed 
in-service stressor, using both internal means as well as 
requests to other federal facilities.  However, it has been 
unable to provide any information that would establish the 
veteran's claimed stressor.  USASCRUR has reported to the RO 
that if it wished to obtain Morning Reports (MRs) to help 
verify the veteran's stressor, the MRs were available only 
from the National Personnel Records Center (NPRC).  In this 
respect, the veteran has reported that a "cook" from 
Company B, 3rd Battalion, 35th Armor Division had been burned 
in the jeep accident.  Army MRs are available only from NPRC 
through 1974, after which they were discontinued.  

The RO has not made an attempt to obtain any MRs.  However, 
the Board notes that MRs contain information, to include, if 
a service member was not present that morning with his unit 
due to hospitalization; the reports do not contain the reason 
for the hospitalization.  In this case, the veteran has 
indicated that he does not know the name of the service 
member or "cook" from Company B, who he reports was at the 
accident scene and severely burned.  Furthermore, for a 
search to be conducted by NPRC, the approximate date of the 
incident is necessary.  In this instance, the veteran has 
reported that he is unsure when the jeep accident took place, 
although he believed it to be sometime in 1974 or 1975.  In 
November 2003, the veteran testified, "I don't remember the 
exact time."  Hence, given the lack of information the 
veteran is able to provide with respect to the name of the 
Company B "cook" and approximate date of the incident, the 
Board does not find a remand to attempt to obtain Army MRs is 
warranted.  

The Board also points out that all evidence identified by the 
veteran as relative to the claim for service connection for 
PTSD has been obtained and associated with the claims file.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim.  Otherwise, no other pertinent 
evidence has been identified, nor has either the veteran or 
his representative indicated that there is any outstanding 
pertinent evidence that has not been obtained.  

Under these circumstances, the Board finds that any failure 
on VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Hence, there is no prejudice to the veteran in proceeding 
with a decision on the claim for service connection for PTSD 
at this juncture.  

II. Factual Background

Service medical records are negative for any treatment or 
diagnosis of PTSD.  

The veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was a vehicle material supply 
specialist.  The veteran's DA Form 20 noted that he was 
assigned to Company A, 3rd Battalion, 35th Armor while 
stationed in Germany.  

In December 1998, the veteran filed a claim for service 
connection for nerves and PTSD.  In February 1999, the 
veteran again requested service connection for PTSD, as well 
as bipolar disorder and depression.  The veteran reported 
that he had witnessed one of his friends burned in a jeep 
accident, and that he had suffered from nightmares ever since 
the incident.  

A VA hospital summary, dated in January 1999, reflects that 
the veteran was admitted with complaints of depression, and a 
substance abuse dependence history.  The veteran was noted as 
reporting four psychiatric admissions previously for bipolar 
problems and depression, and that he had a history of two 
rehabilitations but was not able to stay sober for more than 
a couple of months.  The summary diagnosis included mood 
disorder with depression due to substance dependence.  

A stressor statement received in March 1999 reflects the 
veteran's report that he witnessed two jeeps crash, which 
resulted in the vehicles catching on fire and burning a 
number of individuals.  The veteran indicated that people 
were burned in the fire and that he cried because there was 
nothing anyone could do to help those who had been burned.  
The veteran also indicated that he began drinking after 
witnessing the accident and had been drinking since that 
time.  Furthermore, the veteran reported that he could not 
remember the date of the accident but he believed in had been 
in June of 1975.  He also did not remember where the accident 
took place, although his unit had been on a road march 
somewhere in Germany.  

A May 2001 letter from USASCRUR, with respect to verify the 
veteran's claimed stressor, notes that a search was 
coordinated with the U.S. Army Safety Center, however, that 
facility did not have any records associated with a jeep 
accident in Bamberg, Germany in May or June 1975.  
Additionally, USASCRUR noted that the U.S. Army Military 
History Institute in Carlisle, Pennsylvania did not maintain 
a 1975 unit history for the 3rd Battalion, 35th Armor 
Division.  Furthermore, the letter from USASCRUR indicated 
that the available U.S. Army casualty database listed too 
many individuals either killed or wounded in Germany in May 
and June 1975.  As such, more detailed information would be 
needed in order to conduct further casualty research.  

A July 2001 written statement from the veteran notes that he 
could not recall any names of witnesses or other parties at 
the scene of the claimed jeep accident.  

An April 1999 VA examination report reflects that the veteran 
was assigned to the 1st Armored Division, headquartered in 
Bamberg, Germany.  The veteran is noted to have reported that 
he saw a good friend of his burn to death in a fire in a 
military vehicle.  Others were also reported to have been 
burned badly.  The veteran reported that he felt guilty about 
not having been able to help his friend.  Following the 
incident, the veteran reported that he began drinking 
heavily, and that his alcohol consumption helped decrease his 
nightmares about the incident.  He reported that he later 
began to use cocaine.  The veteran described his nightmares 
as visions of his friend burning to death.  The veteran also 
reported that he feared and avoided fires and smoke, and that 
either of those triggers resulted in vivid recall of the 
fire.  

Following additional clinical evaluation, the veteran was 
diagnosed with PTSD, bipolar disorder, and substance abuse in 
remission.  With respect to PTSD, the examiner noted that the 
veteran's case met the criteria for traumatization, re-
experiencing, avoidance, and hyperarousal emotionally.  The 
examiner further noted that to try and apportion the amount 
of dysfunction in the veteran to the various diagnostic 
conditions noted was difficult if not impossible.  However, 
it was generally thought that affect disorders, such as 
bipolar disorder, had a genetic predisposition and that life 
experiences could precipitate or exacerbate bipolar symptoms.  

An April 2002 letter from USASCRUR notes the same responses 
as were noted in its May 2001 letter to the RO.  Furthermore, 
as noted above, USASCRUR reported that it did not have access 
to MRs and that if MRs were needed they could be obtained at 
NPRC.  

An August 2002 letter from a VA clinical psychologist notes 
that the veteran experienced a traumatic stressor in service.  
The psychologist noted the veteran's reported history of 
heavy drinking after the trauma to self-medicate for symptoms 
such as nightmares and flashbacks.  Furthermore, that over 
the years the veteran had self-medicated with cocaine and 
benzodiazepines.  The psychologist reported that the veteran 
met the criteria for a DSM-IV diagnosis of PTSD, and also had 
a diagnosis of bipolar disorder, and that the veteran was 
currently being treated for both psychiatric disorders.  

During the November 2003 Board hearing, the veteran stated, 
with respect to his claimed stressor, that he did not 
remember exactly where the jeep he was driving was going or 
coming from.  He recounted the claimed jeep accident, as has 
been documented in previous reports, and stated that he 
didn't remember what time of the year it had been, or the 
location of the accident, or where his unit was at that time, 
although they were not in Bamberg, Germany.  Furthermore, the 
veteran testified that he had attempted to contact an old 
friend who had been in his unit but had been unable to locate 
him.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  [While the Board notes, parenthetically, that 
the regulation governing service connection for PTSD was 
revised twice during the pendency of this appeal-effective 
March 7, 1997, in conformity with the decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997)) (in pertinent part, 
eliminating the necessity for a "clear" diagnosis of the 
condition), and effective May 7, 2002, to include discussion 
of evidence necessary to establish a stressor based on 
personal assault), the three requirements for service 
connection cited to above remain essentially unchanged.  In 
view of the foregoing, the Board finds that the veteran is 
not prejudiced by consideration of the claim in light of the 
version of 38 C.F.R. § 3.304(f) cited to above.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1995).]

As noted under 38 C.F.R. § 3.304(f), it must be established 
through credible supporting evidence that the veteran's 
reported in-service stressor actually occurred.  See Cohen, 
10 Vet. App. at 142.  The type of evidence required to 
establish that the claimed in-service stressor actually 
occurred depends on whether the veteran "engaged in combat 
with the enemy."  38 C.F.R. § 3.304(f).  If VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1).  
If the veteran was not engaged in combat, or his claimed in-
service stressor is not related to combat, the record must 
include evidence corroborating the occurrence of his claimed 
in-service stressor.  See Cohen, 10 Vet. App. at 147.

In this case, the veteran served during a period of peacetime 
in Germany (hence, he did not engage in combat with the 
enemy) and he is not claiming that his stressor is related to 
combat.  Thus, the veteran's lay statements, alone, are not 
sufficient to establish the occurrence of his stressor; 
rather, corroborating evidence is needed to support the claim 
for service connection.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that there is no 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

The Board acknowledges that the veteran has been diagnosed 
with PTSD.  Both a VA physician, as noted in an April 1999 VA 
examination report, as well as a VA psychologist, as noted in 
her August 2002 letter, have related the veteran's PTSD to a 
claimed traumatic event in service.  However, for purposes of 
establishing service connection for PTSD, VA is not required 
to accepted a PTSD diagnosis based on an unsubstantiated 
history.  See Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).  

Significantly, in this case, the Board finds that the record 
is devoid of evidence corroborating the veteran's claimed 
stressor of having witnessed the aftermath of a jeep accident 
in Germany, in which a number of persons were reportedly 
burned.  Hence, an essential criterion for establishing 
service connection for PTSD, as set forth in 38 C.F.R. § 
3.304(f), is not met.  

The veteran has had an opportunity to set forth his 
allegations regarding PTSD at a November 2003 Board hearing, 
and in various statements, to include his response to the 
RO's PTSD stressor letter in June 1999.  Careful review of 
the record reveals there is no evidence in the veteran's 
service records that supports his claimed stressor.  
Furthermore, credible supporting evidence from other sources, 
which pertains to the claimed stressor, has not been 
submitted.  

The Board emphasizes, as noted above, that the governing 
legal authority requires a diagnosis of PTSD in accordance 
with § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f).  Here, 
there simply is no evidence supporting the veteran's 
assertions that his in-service stressor actually occurred.  
While the Board is sympathetic to the veteran's claim, there 
is no exception within the governing regulation or elsewhere 
that authorizes a grant service connection for PTSD without 
credible supporting evidence that the claimed stressor 
actually occurred.  See Cohen, 10 Vet. App. at 147.  

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.




REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim remaining on appeal is 
warranted.

As noted above, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107.  In his February 1999 claim for 
PTSD, the veteran additionally claimed service connection for 
bipolar disorder and depression, which has been rephrased on 
appeal as service connection for a psychiatric disorder, 
other than PTSD.  

As noted above, a VA psychologist has reported that she is 
treating the veteran for bipolar disorder and PTSD at the 
Philadelphia VAMC.  In an April 2003 VA Form 9, the veteran 
noted that he was then currently receiving treatment for his 
psychiatric disability at the Philadelphia VAMC.  Records 
associated with this most recent treatment, i.e., after 
August 2002, are not of record.  As VA has a duty to request 
all available and relevant records from federal agencies, the 
Board finds that the RO should obtain any available treatment 
records from the Philadelphia VAMC.  See 38 C.F.R. § 
3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  

The Board also notes that the record includes a notice letter 
associated with the veteran's claim for service connection 
for PTSD.  However, the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
veteran's claim for service connection for a psychiatric 
disorder, other than PTSD, particularly to include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(West 2002); see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also request that the 
veteran submit all medical evidence pertinent to his claim 
that is in his possession.  

After providing the notice described above, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain from the 
Philadelphia VAMC all records associated 
with the veteran's treatment since August 
2002.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) (2003) 
as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.  

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim 
(along with that requested but not yet 
received), and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.   

The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although VA may 
decide the claim within the one-year 
period).  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).









 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



